Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 -11, filed 5/3/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 2/15/2022 has been withdrawn. 
The attached NOA is based on the supplemental amendment filed by applicant on 5/3/2022.

Allowable Subject Matter
Claims 1 – 4 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Jacob et al. (U.S. No. 8,099,249 B2) and Burgard et al. (U.S. No. 2016/0320256 A1) which teach the claimed invention however fail to disclose the limitations of “a method for compensating measured values in a capacitive pressure measuring cell comprising a membrane electrode being arranged on a membrane, a measuring electrode and a reference electrode surrounding the measuring electrode being arranged opposite to the membrane electrode on a base body”, “…determining the thermal shock-induced capacitance change of the measuring capacitance from a combination of the capacitance changed previously determined, compensating the measured measuring capacitance using the thermal shock-induced capacitance change of the measured capacitance”, “…determining a static temperature-induced capacitance change of the measuring capacitance as a function of a reference temperature and a system temperature”, “…determining temperature-induced change of measuring capacitance, compensating for the measuring capacitance by the thermal shock induced capacitance change of a measuring capacitance and the temperature-induced change of the measuring capacitance, and determining and outputting of the pressure-induced capacitance change of the measuring capacitance or a quantity derived therefrom” in combination with all the remaining limitations as required by the independent claims 1 - 4.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 - 4 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 05/03/2022 pp. 10 – 11, 04/04/2022 pp. 9 – 10 and 11/12/2021 pp. 7 - 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861